DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to applicant’s amendment filed on 1/27/22.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the slider 70 on an outer panel of a door as now claimed, see 112 2nd paragraph rejection below, must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 now requires the following:

    PNG
    media_image1.png
    123
    631
    media_image1.png
    Greyscale

At the instant, the limitation is indefinite. It is unclear how the panels are positioned as claimed.

    PNG
    media_image2.png
    356
    899
    media_image2.png
    Greyscale

As seen above, the outer panel and the inner panel are actually opposed to each other in the widthwise direction of the vehicle. 
Therefore, in order to continue with the examination, the limitation will be examined as the panels are opposed to each other in the widthwise direction. Correction is required.

Second, the applicant has failed to show the slider on the outer panel to be operated somehow from the outside of the vehicle.
Here is the invention:

    PNG
    media_image3.png
    573
    782
    media_image3.png
    Greyscale

As seen, there is no slider on the outer panel of the door.

    PNG
    media_image4.png
    887
    1275
    media_image4.png
    Greyscale

As seen above, as claimed, it appears that the slider 70 will be exposed on the outer panel to be operated by the user from the outside of the door in a direction toward the interior of the vehicle in a widthwise direction. However, this is just an assumption.
Therefore, in order to continue with the examination, the claim will be interpreted as mentioned above. Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 5,702,136 to Funk et al (Funk) in view of US Pat No 6,722,714 to Ooe et al (Ooe), US Pat No 7,625,020 to Fujimatsu et al (Fujimatsu) and KR 1020170019540 (KR 540).

    PNG
    media_image5.png
    777
    897
    media_image5.png
    Greyscale

Funk discloses a vehicle door apparatus comprising a housing (22) fixed in a door; a lever operation mechanism (2, 4) supported on the housing, and causing a release lever (14) connected to a door lock part to perform an opening operation in accordance with manipulation of an inner handle (23) in an opening direction, the door lock part holding 
The apparatus further comprises a child protect lever (17) movably supported on the housing, and making, by its movement to one side, manipulation force of the inner handle not be transmitted to the release lever; and a slider (7 and 8), on a side of an outer panel (6) of the door so as to be slidable to a vehicle compartment interior side which is an opposite side relative to the outer panel, and when being pushed to the vehicle compartment interior side, moving the child protect lever to the one side.

First, Funk fails to disclose that the door is a sliding door. Funk just discloses that the apparatus is on a door of the vehicle.
Ooe teaches that it is well known in the art to provide a child protect lever (45) for interacting with a door mechanism of a sliding door.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the apparatus described by Funk, on a sliding door assembly, as taught by Ooe, in order to protect from operating a sliding door by children, like in the back of a minivan.
Applicant is reminded that a recitation with respect to the manner in which an apparatus is intended to be employed does not impose any structural limitation upon the claimed apparatus, which differentiates it from a prior art reference disclosing the structural limitations of the claim.  



    PNG
    media_image6.png
    559
    769
    media_image6.png
    Greyscale

Fujimatsu teaches that it is well known in the art to provide most of the elements of a door apparatus, like a child protect lever (16), release lever (14), a lever operated mechanism (14 and 15) and a slider mechanism (9 and 40) that has an operating portion (9) protruding an outside panel, all mounted on a bracket (8).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the elements of the apparatus described by Funk, on a bracket, as 

Finally, Funk fails to disclose that the slider is supported on a side of the outer panel of a door that is defined by an inner and the outer panel. Funk discloses that the slider is supported on an edge of the outer panel.  
KR 540 teaches that it is well known in the art to provide a slider (40) for locking a lever (30), where the slider is oriented from an outer panel (10) of a door toward an inner panel in a widthwise direction, which is toward the interior of the vehicle.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the slider descr4ibed by Funk oriented so as to extend from an outer panel toward an inner panel, as taught by KR 540, in order to provide easy accessibility to the user to actuate the slider. 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 5,702,136 to Funk et al (Funk) in view of US Pat No 6,722,714 to Ooe et al (Ooe), US Pat No 7,625,020 to Fujimatsu et al (Fujimatsu), KR 1020170019540 (KR 540) and further in view of US Pat No 10,584,521 to Nieto Avila et al (Nieto Avila).
Funk, as modified by Ooe, KR 540 and Fujimatsu, fails to disclose that the slider has an inclined face facing the child protect lever that when the slider is pushed to the vehicle compartment interior side, the slider pushes the child protect lever with the inclined face so as to move the child protect lever to the one side. Funk discloses a flat surface in contact with the child protect lever.

    PNG
    media_image7.png
    580
    745
    media_image7.png
    Greyscale

Nieto Avila teaches that it is well known in the art to provide a slider (122) that is pushed toward an interior compartment, in order to push and move a lever (82). The slider comprises an inclined surface (172) that engages the lever.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the slider described by Funk, as modified by Ooe, KR 540 and Fujimatsu, with an inclined surface, as taught by Nieto Avila, in order to smoothly move the child protect lever using the inclined camming surface. 



Allowable Subject Matter
Claims 5-7 are allowed.
Claim 3, as interpreted above, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all the limitations of the base claim and any intervening claims.
Claim 4 will also be allowed since the claim depends from claim 3.

Response to Arguments
The current amendment overcomes the previous 112 2nd paragraph rejection.
However, after further review, a new drawing objection and 112 2nd paragraph issue has been made on the record.
With respect to the prior art rejection, applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Carlos Lugo/
Primary Examiner
Art Unit 3675



February 11, 2022